DETAILED ACTION
Status of Claims
This is a first office action on the merits in response to the application filed on 11 November 2019. 
Claims 1-18 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to KR Application No. 10-2018-0143917 filed on 20 November 2018. Applicant’s claim for the benefit of these prior filed applications is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 July 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Claim Objections
Claims 1, 2, 5, 7, 8, 11, 13, 14, and 17 are objected to because of the following informalities: 
	Claim 1 recites “placing, by the computing device, receive virual media”, which contains a typographical error and should recite “virtual.” Claims 7 and 13 are similarly objected to. 
	Claim 2 recites “identifing, by the computing device”, which contains a typographical error and should recite “identifying.” Claim 8 is similarly object to. 
	Claim 2 recites “follower virtual acitivity data”, which contains a typographical error and should recite “activity.” Claims 8 and 14 are similarly objected to.
	Claim 5 recites “the interaction of the plurlaity", which contains a typographical error and should recite “plurality.” Claims 11 and 17 are similarly objected to.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency. 

Claim 1 recites “a virtual environment.” The specification does not define the term “virtual environment”, however Claim 3 recites “the virtual environment comprising one or more virtual games, one or more virtual activities, or one or more social networks.” The term “virtual environment” has various meanings depending on the art, but one of ordinary skill in the relevant art (marketing and advertising technologies) would likely understand the term to refer to an interactive computer simulation including three dimensional graphics. However, one of ordinary skill in the art would not understand a “virtual environment” to include a “social network.” As such, applicant is using a meaning for the limitation different from the plain and ordinary meaning. As applicant is using a non-standard meaning for the term without providing a definition, one of ordinary skill in the art would not be able to determine the meaning of the claim, rendering the claim indefinite. Claims 7 and 13 are similarly rejected.

Claim 1 recites “placing, by the computing device, received virtual media content data placed within the identified virtual influencer virtual location data”. The specification does not provide definitions for “placing” or “placing within data”. First, it is unclear whether the placing action should be parsed as placing “received virtual media content placed…” (in other words, placing media already placed), or at a virtual location from among the virtual locations of the virtual influencer virtual location data. One of ordinary skill in the art could not discern whether the limitation requires such a placement at a virtual location, or whether the placement of data in other data which identifies such locations would fall within the scope of the limitation. As such, the meaning of the claim would be unclear to one of ordinary skill in the art, rendering the claim indefinite. Claims 7 and 13 are similarly rejected. 
For the purposes of examination, the limitation is interpreted as requiring the association of received virtual content in association with influencer virtual location data. 

Claim 5 recites “the follower activity data”. However there is no antecedent basis for “follower activity data” in either claim 5 or the claims upon which is depends. The lack of antecedent basis makes the scope of the claim unclear, rendering the claim indefinite. Claims 11 and 17 are similarly rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claims 7 and 13, recites in part, a method comprising: Identifying a subset of a plurality of influencers in an environment based on influencer activity data and influencer user profile data associated with users of each of the plurality of influencers; identifying influencer location data in the influencer activity data associated with each of the identified subset of the influencers that matches with received content location data; and placing received media content data placed within the identified influencer location data, and providing access of the placed media content data to one or more followers associated with the identified subset of influencers. These limitations set forth a concept of providing identifying influencer content and providing received content with influencer content to followers. This concept is clearly a marketing or advertising practice. As 
	Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate an abstract idea into a practical application. The claims include the additional element of a computing device is performing the recited steps, and computing devices standing in for users. However, these computing devices are recited at an extreme level of generality, and may be interpreted as generic computing devices used to implement the abstract idea. As such, this additional element does not integrate the abstract idea into a practical application. The claims further recite the additional element of a virtual environment and various virtual data elements. This additional element reflects no improvement to technology, no particular machine, no transformation of an article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a virtual environment. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the additional elements only generally link the abstract idea to a virtual environment implemented by computing devices. As such, the combination of additional elements do not amount to significantly more. Therefore the claims are determined to be directed to an abstract idea. 
	In Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite the additional element of computing devices used to implement the abstract idea. However, implementing an abstract idea on generic computing devices does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of a virtual environment. Further, as previously noted, this additional element only generally links the abstract idea to a virtual environment. However, per MPEP 2106, the courts have found generally linking an abstract idea to a technological environment to be insufficient to qualify as “significantly more.”  As such, this additional element does not amount to significantly more. Further, as the combination of additional elements also only generally links the abstract idea to a virtual environment implemented by 
Dependent claims 2, 4, 5, 8, 10, 11, 14, 17, and 18 further narrow the identified judicial exception, but the claims continue to recite a judicial exception. The previously identified additional elements fail to either integrate the narrowed abstract idea into a practical application or amount to significantly more. Dependent claim 3, 9, and 15 further describe the additional element of the virtual environment, but the additional element, individually and in combination with the prior additional elements, only generally links the abstract idea to a virtual environment. As such, the further narrowed additional element fails to either integrate the abstract idea into a practical application or amount to significantly more. Dependent claims 6, 12, and 18 recite the additional element of a neural network algorithm. This additional element is generally recited as applied to various data. However, per MPEP 2106, the application of computers as a tool does not integrate an abstract idea into a practical application or amount to significantly more. Further, the combination of additional elements also only generally links the abstract idea to a virtual environment implemented by computing devices. As such, the additional element fails to either integrate the abstract idea into a practical application or amount to significantly more. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2012/0166433 A1) in view of Van Hoff et al. (US 9363569 B1).

Regarding Claim 1, 7, and 13: Tseng discloses a method comprising:
identifying, by a computing device, a subset of a plurality of influencer computing devices in a environment based on influencer activity data and influencer user profile data associated with users of each of the plurality of influencer computing devices (The social networking system 130 identifies, for a first user, a second user having a connection with the first user in the social network. To determine the connection, the social networking system 130 accesses the first user's profile 601 illustrated in FIG. 6A. In the example shown in FIG. 6A, the first user's profile 601 indicates that the first user "Erick" is friends with "John." Accordingly, the social networking system 130 locates John's user profile 603. Similarly, the second user's profile 603 indicates that John is also friends with Erick indicating a bidirectional relationship between the users. See at least [0093]. Also: The social networking system 130 then identifies 503 an interest common to the first user and the second user. In the example shown in FIG. 6A, the social networking system 130 compares profiles 601 and 603 to 
identifying, by the computing device, influencer location data in the influencer activity data associated with each of the identified subset of the influencer computing devices that matches with received content location data (The social networking system 130 may also append additional social information to each search result. The appended information may include the number and/or identities of the user's friends who have indicated an interest in the search result, the number and/or identities of friends who have entered comments regarding the search result, or the identities of friends who are currently checked into the location of the search result, or who have checked into the location of the search result in the past. See at least [0112]). 
placing, by the computing device, received virtual media content data placed within the identified influencer virtual location data, and providing access of the placed virtual media content data to one or more follower computing devices associated with the identified subset of influencer computing devices (the displayed ranked list of search results may be appended to include the user's social graph information, for example, likes 830 regarding a given search result, or comments 835 from friends regarding that search result. Additionally, in the case where the search results are related to locations of places or things to do, the displayed ranked list of search results may be appended to include friends or other social network connections 840 that are currently checked in at the location of that search result. For example, a search query for "restaurant" may indicate that a user has two friends who are currently eating at a nearby In-N-Out Burger. See at least [0119]). 
a non-transitory computer readable medium having stored thereon instructions ([0147]).
a processor; and memory coupled to the processor ([0147]). 
virtual environment. 
Van Hoff teaches a virtual environment (The social network application 137 determines 604 an object of interest in the virtual reality content based on the location of the first user's gaze. The social network application 137 generates 606 a social network that includes the first user as a member of the social network. For example, the social network connects users based on a shared attribute. See at least Column 32, Lines 50-56. Also: The social network application 137 performs 608 an action in the social network related to the object of interest. The action may include identifying 610 one or more second users that are associated with the object of interest and suggesting a connection, for example, between the first user and the one or more second users in the social network. For example, users are connected in the social network based on users that message each other within the virtual reality world. In another example, the social network application 137 makes a suggestion where the first and second users view the same virtual reality content. See at least Column 32, Lines 57-67. Also: The action may include identifying 612 one or more users that are associated with the object of interest and inviting the one or more second users to join the first user. For example, the social network application 137 may generate a link for the one or more second users to view the same virtual reality content, such as by clicking on buttons in the social network to launch the content system 131. See at least Column 33, Lines 1-7. Also: The action may include determining 616 a category associated with the object of interest and determining one or more advertisements that correspond to the category. For example, the social network application 137 (or the advertising module 216) may provide the one or more advertisements as part of the virtual reality content and update a user profile associated with the first user to include information about at least one of the category and the one or more advertisements. See at least Column 33, Lines 20-27). 
Tseng provides a system which identifies and provides information regarding influencers to followers based on a location in an environment, upon which the claimed invention’s application of these techniques to users in a virtual environment can be seen as an improvement. However, Van Hoff demonstrates that the prior art already knew of virtual environments, and further knew of providing users socially relevant information based on a virtual location. One of ordinary skill in the art could have easily applied the location based social information techniques of Tseng to the virtual environment of Van Hoff. Further, one of ordinary 

Regarding Claim 2, 8, and 14: Tseng in view of Van Hoff makes obvious the above limitations. Additionally, Tseng discloses identifing, by the computing device, the one or more follower computing devices associated with the identified subset of influencer computing devices based on follower virtual acitivity data and follower user profile data (The social networking system 130 identifies, for a first user, a second user having a connection with the first user in the social network. To determine the connection, the social networking system 130 accesses the first user's profile 601 illustrated in FIG. 6A. In the example shown in FIG. 6A, the first user's profile 601 indicates that the first user "Erick" is friends with "John." Accordingly, the social networking system 130 locates John's user profile 603. Similarly, the second user's profile 603 indicates that John is also friends with Erick indicating a bidirectional relationship between the users. See at least [0093]. Also: The social networking system 130 then identifies 503 an interest common to the first user and the second user. In the example shown in FIG. 6A, the social networking system 130 compares profiles 601 and 603 to identify a common interest between the profiles. The comparison indicates that Erick and John both have an interest for coffee. However, John's profile 603 further indicates that John has an interest for Starbucks coffee followed by Peets coffee and CPK coffee. The social networking system 130 determines that Starbucks is associated with "coffee" due to a Starbucks object 605 indicating that Starbucks is a sub-type of "coffee" and has a categorization of "beverage." A similar determination is made for Peets coffee and CPK coffee. See at least [0094]. Also: user's interests may be explicitly specified in the user's profile or interests that may be inferred from the user's activities in the social networking system (e.g., uploaded content, postings, reading of messages, etc). See at least [0030]).

Regarding Claim 3, 9, and 15: Tseng in view of Van Hoff makes obvious the above limitations. Additionally, Van Hoff teaches generating, by the computing device, the virtual environment comprising one or more virtual games, one or more virtual activities, or one or more social networks; and providing, by the computing device, the generated virtual environment to the plurality of influencer computing devices and the plurality of follower computing devices (Once the virtual reality content is generated, there are many applications for the virtual reality content. In one embodiment, the content system generates advertisements within the virtual reality. For example, the advertisements are displayed in areas that are unobtrusive, such as above the user or below the user. The virtual reality system may be able to determine how to charge for the advertisements based on a location of the user's gaze. In another embodiment, the content system communicates with a social network application to identify users for using the virtual reality content together, for generating virtual reality updates for the user's friends on the social network, for suggesting content to the user based on the user's interest in certain virtual reality subject matter, etc. See at least Column 7, Lines 38-50. The stream combination module 214 generates 502 virtual reality content that includes a stream of three-dimensional video data and a stream of three-dimensional audio data. The stream combination module 214 provides 504 the virtual reality content to a user. See at least Column 31 Line 66 through Column 32 Line 3. Also: In some embodiments, the content includes a video game. In other embodiments, the content includes a picture such as a family photo that has been configured to be experienced as virtual reality content. See at least Column 13, Lines 5-8). The motivation to combine Tseng and Van Hoff is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 4, 10, and 16: Tseng in view of Van Hoff makes obvious the above limitations. Additionally, Van Hoff teaches tracking, by the computing device, the influencer activity data associated with the plurality of influencer computing devices based on the interaction of the plurality of influencer computing devices with the provided virtual environment (The advertising module 216 may determine one or more objects of interest based on the location of the user's gaze while viewing virtual reality content. The advertising module 216 may generate a profile for the user based on one or more objects of interest. The advertising module 216 may identify a category for the advertisement and determine that the user is 

Regarding Claim 5, 11, and 17: Tseng in view of Van Hoff makes obvious the above limitations. Additionally, Van Hoff teaches tracking, by the computing device, the follower activity data associated with the plurality of follower computing devices based on the interaction of the plurlaity of follower computing devices with the provided virtual environment (The advertising module 216 may determine one or more objects of interest based on the location of the user's gaze while viewing virtual reality content. The advertising module 216 may generate a profile for the user based on one or more objects of interest. The advertising module 216 may identify a category for the advertisement and determine that the user is interested in the category or the advertiser associated with the category. See at least Column 27, Lines 8-15). The motivation to combine Tseng and Van Hoff is the same as explained under claim 1 above, and is incorporated herein.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2012/0166433 A1) in view of Van Hoff et al. (US 9363569 B1), and further in view of Xiong et al. (US 2019/0114528 A1). 

Regarding Claim 6, 12, and 18: Tseng in view of Van Hoff makes obvious the above limitations. Tseng does not appear to disclose applying a neural network algorithm. Xiong teaches where content data is identified by applying a neural network algorithm on data (When an opportunity 150 arises to present a content item (e.g., an advertisement, not shown) to the viewing user 105, a group of content items is identified based on the flexible multi-task neural network prediction model that predicts how likely the viewing user 105 will interact with each content item.  See at least [0014]. Also: The online system 240 receives 610 a plurality of content items associated with a viewing user. The online system 240 derives 620 a feature vector of each received content item. The online system 240 predicts 630 likelihood of each content item using a prediction model associated with a 
	Tseng and Van Hoff suggests a system which identifies influencer data to provide to users, upon which the claimed invention’s application of a neural network to identify data can be seen as an improvement. However, Xiong demonstrates that the prior art already knew of using neural networks to identify content to provide to users. One of ordinary skill in the art could have trivially applied the techniques of Xiong to the system of Tseng and Van Hoff to identify influencer virtual location data. One of ordinary skill in the art would have recognized that such an application of Xiong would have resulted in an improved system where the system could be trained to identify data that users are most likely to engage with. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Tseng and the teaching of Van Hoff and Xiong. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Makse et al. (US 2018/0315083 A1) and Neystadt et al. (US 2012/0209920 A1) provides additional techniques regarding identifying influencers in a social network. 
Hamilton, II et al. (US 2018/0276687 A1) discusses virtual avatar sponsorship and advertisements within virtual locations. 
Longo et al. (US 2017/0214752 A1) discusses a system which identifying social media influencers within a geographical area. 
Harris et al. (US 9485318 B1) discusses identifying influencers and providing users with location based notifications. 

Bowman et al. (US 10891680 B1) discusses where a system provides influencer content based on a location of a user. 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-12-02